 Case 2:20-cv-12998-TGB-APP ECF No. 8, PageID.46 Filed 02/11/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT
                           SOUTHERN DIVISION

HAZEL BALABAN,

       Plaintiff,
                                             Case No.: 20-12998
vs.
                                             Honorable Terrance G. Berg

THE HOME DEPOT USA, INC.,

      Defendant.
_________________________________________________________________/
 Louis G. Corey (P34377)              Carolyn M. Jereck (P41748)
 Attorney for Plaintiff               PLUNKETT COONEY
 401 N. Main Street                   Attorneys for Defendant
 Royal Oak, MI 48067                  333 Bridge Street NW, Suite 530
 (248) 548-9700 fax (248) 548-9990    Grand Rapids, MI 49504
 lou@coreylawfirm.com                 (248) 594-6363/(616) 752-4607 (fax)
                                      cjereck@plunkettcooney.com
_________________________________________________________________/

      CONFIDENTIALITY STIPULATION AND PROTECTIVE ORDER


       It being represented to the Court that Plaintiff has requested documents from

Defendant HOME DEPOT USA, INC. (Home Depot) which may involve trade

secrets, confidential research, proprietary materials, and development and/or

commercial information belonging to Home Depot; and,

       It being represented to the Court that Home Depot is herewith producing such

documents for inspection and view in accordance with the terms of this Agreed

Protective Order; and,
 Case 2:20-cv-12998-TGB-APP ECF No. 8, PageID.47 Filed 02/11/21 Page 2 of 4




      It being represented to the Court that the parties are in agreement as to the

terms of this Confidentiality Stipulation and Protective Order, and the Court being

otherwise fully advised in the premises;

      IT IS HEREBY ORDERED, pursuant to FRCP 26(C)(1) that Home Depot

will disclose documents that it designates “Confidential and Proprietary” to Plaintiff

and her attorneys, only, pursuant to this Protective Order and under the conditions

that follow:

      (1)      Any and all of the aforesaid documents and materials disclosed
               by Home Depot and the contents thereof shall be maintained in
               confidence by Plaintiff and her attorneys. The aforesaid
               documents and materials shall not be photocopied or reproduced
               by any means without the prior consent of counsel for Home
               Depot until further order of this Court;
      (2)      Any and all of the aforesaid documents and materials produced
               by Home Depot and the contents thereof shall be used only in
               connection with the above-captioned action and shall not be used
               for any other purpose whatsoever;
      (3)      No person who examines any documents or materials produced
               pursuant to this Order shall disseminate orally, in writing, or by
               any other means, the documents or materials, or the information
               contained therein, to any person not also authorized to examine
               the documents and materials under the terms of this Order;
      (4)      Plaintiff and her attorneys may permit a consultant or expert
               retained by Plaintiff to review the documents and materials
               subject to this Protective Order; but Plaintiff’s attorneys must
               first obtain from such consultant or expert’s agreement to comply
               with each of the terms of this Protective Order. Each such
               consultant or expert shall agree that such documents and
               materials, and the contents thereof, shall not be disclosed to any
               other person or entity and that said documents and materials shall

                                            2
 Case 2:20-cv-12998-TGB-APP ECF No. 8, PageID.48 Filed 02/11/21 Page 3 of 4




             not be photocopied or reproduced by any means. Any documents
             or materials provided to any such consultant or expert must be
             returned to Home Depot within thirty (30) days of the conclusion
             of the above-referenced case pursuant to the terms of Paragraph
             8 below;
      (5)    Notwithstanding the foregoing provisions, this Order shall be
             without prejudice to the right of any party to challenge the
             propriety of discovery on any grounds, including, but not limited
             to, relevance, materiality, privilege, or other grounds;
      (6)    Notwithstanding the foregoing provisions, this Order shall not
             restrict in any manner the right of any party to offer or to use as
             evidence at the trial of this action any of the documents or
             materials subject to this Protective Order; and nothing contained
             herein shall be construed as a waiver of any objection which
             might be raised by any party as to the admissibility into evidence
             of any documents or other materials;
      (7)    At the conclusion of this action by settlement, jury verdict, non-
             suit, dismissal, or other disposition, by judgment order or
             otherwise, all of the documents and materials produced by Home
             Depot and designated as “Confidential and Proprietary” pursuant
             to this Protective Order, including any and all copies or
             renditions made from such documents and materials, shall be
             returned to Home Depot, through Home Depot’s counsel, within
             thirty (30) days following the conclusion of this action;
      (8)    A breach of the terms of this Protective Order may entitle Home
             Depot to appropriate sanctions, including but not limited to
             attorneys’ fees and costs incurred in the enforcement of this
             Order.
      IT IS SO ORDERED.

                                              /s/Terrence G. Berg
                                              U.S. DISTRICT COURT JUDGE
                                              UNITED STATES DISTRICT JUDGE
Dated: February 11, 2021



                                          3
  Case 2:20-cv-12998-TGB-APP ECF No. 8, PageID.49 Filed 02/11/21 Page 4 of 4




Approved by:

/s/ Louis G. Corey                           /s/ Carolyn M. Jereck


 Louis G. Corey (P34377)                  Carolyn M. Jereck (P41748)
 Attorney for Plaintiff                   PLUNKETT COONEY
 401 N. Main Street                       Attorneys for Defendant
 Royal Oak, MI 48067                      333 Bridge Street NW, Suite 530
 (248) 548-9700 fax (248) 548-9990        Grand Rapids, MI 49504
 lou@coreylawfirm.com                     (248) 594-6363/(616) 752-4607 (fax)
                                          cjereck@plunkettcooney.com
Open.12080.04029.25648868-1




                                      4
